DETAILED ACTION

Specification
The spacing of the lines of the specification is such as to make reading difficult.
New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required. The specification is single spaced instead of 1 ½ or double spaced.
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/01/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner (English abstract only).
Claim Objections

Claim 1, 3, 4, 5, and 8  objected to because of the following informalities:  have the word "leaning" but meant "learning".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 215 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.  
The term "high level hardware" in claim 2 is a relative term which renders the claim indefinite.  The term "high level hardware" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "small" in claim 3 is a relative term which renders the claim indefinite.  The term "small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "small" in claim 13 is a relative term which renders the claim indefinite.  The term "small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "similar" in claim 14 is a relative term which renders the claim indefinite.  The term "similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "aggressive" in claim 15 is a relative term which renders the claim indefinite.  The term "aggressive” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)1 as being unpatentable by Athmanathan (US Pub. 2015/0039543).
In regards to claim 1, Athmanathan teaches a local learning system in a local artificial intelligence (Al) device, comprising: at least one data source; ([0010] A dataset is received as an input, and a first plurality of weight values corresponding to a plurality of vectors of the input data at a first neural network of the plurality of neural networks are determined.) a data collector connected to the at least one data source, and used to collect input data; ( [0025] The feature detector 102 receives input data.  [0029] for simulation purposes, a KDD 99 dataset is used as input data for the feature detector 102.) a training data generator connected to the data collector, and used to analyze the input data to produce paired examples for supervised learning, or unlabeled data for unsupervised learning; ( [0030] The first neural network 104, e.g., the SOFM neural network 104, receives the input data from the feature detector 102. The SOFM neural network 104 does not receive all of the features of the input data, but rather only receives the features of the input data that have been identified as relevant to intrusion detection by the feature detector 102.  The SOFM neural network 104 is an unsupervised learning neural network, e.g., the network is trained on unlabeled data and attempts to form clusters based on some rules and then labels the input data.) and a local leaning engine connected to the training data generator, and including a local neural network, wherein the local neural network is trained by the paired examples or the unlabeled data in a training phase, and makes inference in an inference phase. ([0030] Once the training process is completed, the trained SOFM neural network 104 is used to map the input vectors of the dataset received from the feature detector 102 having only the features relevant for intrusion detection to the classification map built during the training process. The input vectors for the SOFM neural network 104 are automatically categorized by identifying a neuron on the classification map having a weight value closest to an input vector.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Athmanathan (US Pub. 2015/0039543) as applied to claim 1 above, and further in view of N. Lewis, S. Plis and V. Calhoun, "Cooperative learning: Decentralized data neural network," 2017 International Joint Conference on Neural Networks (IJCNN), 2017, pp. 324-331, doi: 10.1109/IJCNN.2017.7965872. Hereinafter referred to as Lewis.
In regards to claim 2, Athmanathan teaches the local learning system in the local Al device as claimed in claim 1, but fails to teach wherein the local learning system is trained in the local Al device without connection to a standalone or cloud computing server with high level hardware.
However Lewis teaches wherein the local learning system is trained in the local Al device without connection to a standalone or cloud computing server with high level hardware. (SECTION I. Introduction 6th paragraph - We develop a feed-forward Artificial Neural Network (ANN) that is capable of learning from data distributed across many locations in a decentralized way.  In this paper, we used a basic multilayer perceptron (MLP). The MLP uses gradient descent as an optimization method.)
Athmanathan and Lewis are analogous art because they are in the same field of endeavor of artificial intelligence.
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the local learning system of Athmanathan with training the local Al device without connection to a standalone or cloud computing server of Lewis, in order to avoid difficult data transfers between entities. (Lewis Abstract)

Claim 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Athmanathan (US Pub. 2015/0039543) , and further in view of Williamson (“Gaussian ARTMAP:A Neural Network for Fast Incremental Learning of Noisy Multidimensional Maps”1996) Hereinafter referred to as Williamson.
In regards to claim 3, Athmanathan teaches the local learning system in the local Al device as claimed in claim 1, but fails to teach wherein the local leaning engine allows inputting a single training data point in sequence or a small batch of data points in parallel.
However Williamson teaches wherein the local leaning engine allows inputting a single training data point in sequence or a small batch of data points in parallel. (5.3. Letter Image Recognition 3rd paragraph - To compare FA and GA, each parameter variation of each system was evaluated on the data by independently training the classifier five times, each for a total of 20 epochs (iterations through the data), or until the network equilibrated.)
Athmanathan and Williamson are analogous art because they are in the same field of endeavor of artificial intelligence
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the local learning system of Athmanathan and the single inputting of training data from Williamson, in order to get a lower error rate on the training data. (5.3. Letter Image Recognition 8th paragraph)
In regards to claim 4, Athmanathan teaches the local learning system in the local Al device as claimed in claim 1, but fails to teach wherein the local leaning engine employs an incremental leaning mechanism.
However Williamson teaches wherein the local leaning engine employs an incremental leaning mechanism. (3. GAUSSIAN ARTMAP 5th paragraph - Gaussian ARTMAP is essentially an incremental learning Gaussian classifier in which each output class is determined during training to correspond to any number of sources of Gaussianly distributed data.)
Athmanathan and Williamson are analogous art because they are in the same field of endeavor of artificial intelligence
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the local learning system of Athmanathan and the incremental learning mechanism of Williamson, in order to use simple operations that can be implemented in parallel. (3. GAUSSIAN ARTMAP 5th paragraph)
In regards to claim 5, Athmanathan teaches the local learning system in the local Al device as claimed in claim 1, but fails to teach wherein the local leaning engine is designed in a way that the inference phase is not interrupted during the training phase.
However Williamson teaches wherein the local leaning engine is designed in a way that the inference phase is not interrupted during the training phase. (2.4.2. Inefficiency of Fuzzy Categories - If this inference turns out to be nonpredictive, then new categories may need to be created to “chip away at” the corners, in order to provide correct classification in those areas of feature space. 6. CONCLUSION - In comparison to another ARTMAP architecture called fuzzy ARTMAP, Gaussian ARTMAP has more complex learning rules and choice and match functions, yet retains fuzzy ARTMAP's attractive fast learning and parallel computing properties.)
Athmanathan and Williamson are analogous art because they are in the same field of endeavor of artificial intelligence.
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the local learning system of Athmanathan and the uninterrupted training phase of Williamson, in order to implement fast learning with parallel computing. (6.Conclusiuon)

Claim 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Athmanathan (US Pub. 2015/0039543) , and further in view of López-Espejo I., Peinado A.M., Gomez A.M., Martín-Doñas J.M. (2016) (Deep Neural Network-Based Noise Estimation for Robust ASR in Dual-Microphone Smartphones). In: Abad A. et al. (eds) Advances in Speech and Language Technologies for Iberian Languages. IberSPEECH 2016. Lecture Notes in Computer Science, vol 10077. Springer, Cham. https://doi.org/10.1007/978-3-319-49169-1_12 Hereinafter referred to as López-Espejo.
In regards to claim 6, Athmanathan teaches the local learning system in the local Al device as claimed in claim 1, but fails to teach wherein the local Al device is a smartphone, the at least one data source includes a primary microphone and a secondary microphone, and the training data generator produces data pairs from at least one of the primary microphone or the secondary microphone.  
However López-Espejo teaches wherein the local Al device is a smartphone, the at least one data source includes a primary microphone and a secondary microphone, and the training data generator produces data pairs from at least one of the primary microphone or the secondary microphone. (2 Proposed Method - The noise-robust ASR framework considered in this paper is depicted in Fig. 1. The noisy speech signal captured by the primary microphone of the smartphone is denoted as y1(m) , where m is the sampling time index. Similarly, y2(m) refers to the noisy speech signal recorded by the secondary microphone of the device.  3.2 DNN Setup - Taking into account the speech recognition task as well as the different noise conditions considered in this paper, for the sake of efficiency and to avoid data redundancy, our DNN was trained using 25600 sample pairs of input-target vectors.) 
Athmanathan and López-Espejo are analogous art because they are in the same field of endeavor of artificial intelligence.
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the local learning system of Athmanathan and the primary microphone and a secondary microphone, and the training data generator produces data pairs of López-Espejo, in order to perform noise estimation in dual-microphone smartphones. (López-Espejo Abstract)
In regards to claim 7, Athmanathan teaches the local learning system in the local Al device as claimed in claim 6, but fails to teach wherein the data pairs imply a clean sound and a noisy sound.
However López-Espejo teaches wherein the data pairs imply a clean sound and a noisy sound.
Athmanathan and López-Espejo are analogous art because they are in the same field of endeavor of artificial intelligence.
The same motivation to combine as claim 6 applies here.
In regards to claim 8, Athmanathan teaches the local learning system in the local Al device as claimed in claim 7, but fails to teach wherein the local leaning engine is trained by stochastic gradient descent with the data pairs, so as to perform sound enhancement by identifying and further filtering out the noise from the noisy sound.
However López-Espejo teaches wherein the local leaning engine is trained by stochastic gradient descent with the data pairs, so as to perform sound enhancement by identifying and further filtering out the noise from the noisy sound. (2.1 Dual-Channel Noise Estimation Based on DNN - These vectors are comprised of   M frequency components where M is the total number of filterbank channels. Moreover, the subscript indicates the channel to which each vector belongs.  Our DNN works on a frame-by-frame basis so that it gives a noise frame estimate at each time t from an input consisting of the dual-channel noisy speech observation at time t along with its temporal context.  3.2 DNN Setup - Training input data consisted of a mixture of samples contaminated with the noises of test set A at the SNRs of −5 dB, 0 dB, 5 dB, 10 dB, 15 dB and 20 dB. Thus, the noise types of test set B are useful to test the generalization capability of the DNN to unseen noise conditions during training.)
Athmanathan and López-Espejo are analogous art because they are in the same field of endeavor of artificial intelligence.
The same motivation to combine as claim 7 applies here.

Claim 9-12, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Athmanathan (US Pub. 2015/0039543) , and further in view of Schieber, Rivlis “Partial Reconstruction of Muscle Activity From a Pruned Network of Diverse Motor Cortex Neurons” 01 JAN 2007https://doi.org/10.1152/jn.00544.2006 Hereinafter referred to as Schieber.
In regards to claim 9, Athmanathan teaches A local learning system in a local artificial intelligence (Al) device, comprising: at least one data source; ([0010] A dataset is received as an input, and a first plurality of weight values corresponding to a plurality of vectors of the input data at a first neural network of the plurality of neural networks are determined.) a data collector connected to the at least one data source, and used to collect input data ([0025] The feature detector 102 receives input data.  [0029] for simulation purposes, a KDD 99 dataset is used as input data for the feature detector 102.) a data generator connected to the data collector, and used to analyze the input data; ([0030] The first neural network 104, e.g., the SOFM neural network 104, receives the input data from the feature detector 102. The SOFM neural network 104 does not receive all of the features of the input data, but rather only receives the features of the input data that have been identified as relevant to intrusion detection by the feature detector 102.) and a local engine connected to the data generator, and including a local neural network, ([0030] Once the training process is completed, the trained SOFM neural network 104 is used to map the input vectors of the dataset received from the feature detector 102 having only the features relevant for intrusion detection to the classification map built during the training process.) but fails to teach wherein the local neural network is a pruned neural network that some neurons or some links thereof are pruned by a neuron statistic engine, and makes inference with the input data in an inference phase.
However Schieber teaches wherein the local neural network is a pruned neural network that some neurons or some links thereof are pruned by a neuron statistic engine, and makes inference with the input data in an inference phase. (FIG 5. Pruned network from M1 to muscles.  Any network connections not documented by a significant SpikeTA effect have not been drawn, effectively pruning the network of undocumented connections.  The overall performance of this pruned network can be summarized by the average R2 of the correlations between the EMG activity of each muscle and the MPI-weighted sum of the M1 neuron population.)
Athmanathan and Schieber are analogous art because they are in the same field of endeavor of artificial intelligence.  
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the local learning system of Athmanathan and the pruned network of Schieber, in order to effectively prune the network of undocumented connections (Schieber FIG 5)
In regards to claim 10, modified Athmanathan teaches The local learning system in the local Al device as claimed in claim 9 and Schieber teaches wherein the neuron statistic engine is designed to compute and store activity statistics for each neuron at an application phase. (Data collection 3rd paragraph - During each recording session, one data acquisition interface was used to store data to disk on one host PC, which also provided a scrolling display of all neuron and EMG recordings (Power1401 interface, Spike2 software, Cambridge Electronic Design, Cambridge, UK). A second identical data acquisition interface and host PC running AVE software (courtesy LE Shupe, EE Fetz, and PD Cheney) were used concurrently to form initial on-line averages of rectified EMG for each channel using data segments extending ±50 ms from the time of all neuron spikes.)
Athmanathan and Schieber are analogous art because they are in the same field of endeavor of artificial intelligence.  
The same motivation to combine as claim 9 applies here.
In regards to claim 11, modified Athmanathan teaches The local learning system in the local Al device as claimed in claim 10 and Schieber teaches wherein the activity statistics include a histogram, a mean, or a variance of neuron's input and/or output. (Data analysis - To summarize the activity pattern of each M1 neuron during the 12 individuated finger and wrist movements, we compiled for each instructed movement a separate histogram (20-ms binwidth) of spike discharge times during all correctly performed trials, aligning the data at the end of the movement (time of switch closure) in each trial (e.g., Fig. 1).
Athmanathan and Schieber are analogous art because they are in the same field of endeavor of artificial intelligence.  
The same motivation to combine as claim 9 applies here.
In regards to claim 12, modified Athmanathan teaches The local learning system in the local Al device as claimed in claim 9 and Schieber teaches wherein the neuron statistic engine deactivates neurons with small output values. (Reconstruction of EMG activity from a pruned network 2nd paragraph - Every neuron that produced a significant SpikeTA effect in a given muscle was incorporated and every neuron that produced no SpikeTA effect was excluded.)
Athmanathan and Schieber are analogous art because they are in the same field of endeavor of artificial intelligence.  
The same motivation to combine as claim 9 applies here.
In regards to claim 14, modified Athmanathan teaches The local learning system in the local Al device as claimed in claim 9 and Schieber teaches wherein the neuron statistic engine merges neurons with same histogram or similar histogram (FIG 1. Each of these traces is the multiple-trial average histogram of activity recorded during a given instructed movement, from 500 ms before to 200 ms after the end of each movement (switch closure), at which point trials were aligned.) 
Athmanathan and Schieber are analogous art because they are in the same field of endeavor of artificial intelligence.  
The same motivation to combine as claim 9 applies here.
In regards to claim 16, modified Athmanathan teaches The local learning system in the local Al device as claimed in claim 9 and Schieber teaches wherein the pruned neural network in the local Al device is derived by pruning an original neural network possessing model generality. (FIG 5. Pruned network from M1 to muscles.  Functional connections from each of 10 M1 neurons to the 10 muscles studied in monkey C are shown schematically. These 10 neurons were selected arbitrarily to illustrate the diversity of the 140 neurons from monkey C incorporated in the present analysis.  Any network connections not documented by a significant SpikeTA effect have not been drawn, effectively pruning the network of undocumented connections.)
Athmanathan and Schieber are analogous art because they are in the same field of endeavor of artificial intelligence.  
The same motivation to combine as claim 9 applies here.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Athmanathan (US Pub. 2015/0039543) , and further in view of Scardapanea, Comminiello, Hussain, and Uncinia “Group sparse regularization for deep neural networks” https://doi.org/10.1016/j.neucom.2017.02.029 Hereinafter referred to as Scardapanea.
In regards to claim 13, modified Athmanathan teaches The local learning system in the local Al device as claimed in claim 9, but fails to teach wherein the neuron statistic engine replaces neurons with small output variances respectively with simple bias units.
However Scardapanea teaches wherein the neuron statistic engine replaces neurons with small output variances respectively with simple bias units. (3.1. Formulation of the algorithm - We note that having a separate group for every bias is not the unique choice. We can consider having a single bias unit for every layer feeding every neuron in that layer. In this case, we would have a single bias group per layer, corresponding to keeping or deleting every bias in it.)
Athmanathan and Scardapanea are analogous art because they are in the same field of endeavor of artificial intelligence.  
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the local learning system of modified Athmanathan and the replacement of neurons with small outputs with bias units, in order to simultaneously carrying out pruning and feature selection whilst optimizing the weights of a neural network. (Scardapanea Conclusion)

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Athmanathan (US Pub. 2015/0039543) , and further in view of Zhang (US Pub.2010/7822696).
In regards to claim 15, modified Athmanathan teaches The local learning system in the local Al device as claimed in claim 9, but fails to teach wherein the neuron statistic engine prunes the local neural network by an aggressive pruning without verification or a defensive pruning with verification.
However Zhang teaches wherein the neuron statistic engine prunes the local neural network by an aggressive pruning without verification or a defensive pruning with verification. (Page 14 Column 14 (77) In this MIP-based pruning process, the positive examples come in bags, wherein only at least one of the positive examples in each bag must be classified as positive in order to ensure that each face is successfully detected. This criteria allows a more aggressive pruning of positive examples than the DBP-based approach described above, while still ensuring that the resulting intermediate rejection thresholds of the pruning classifier produced by the Classifier Trainer produce the same face detection success rate as the original combination classifier (with respect to the original training dataset).
Athmanathan and Zhang are analogous art because they are in the same field of endeavor of artificial intelligence.  
The same motivation to combine as claim 9 applies here.

Claim 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Athmanathan (US Pub. 2015/0039543) , and further in view Gouttaya, Belghini, Begdouri, and Zarghili “Improving the Proactive Recommendation in Smart Home Environments: An Approach Based on Case Based Reasoning and BP-Neural Network” DOI: 10.5815/ijisa.2015.07.04 Hereinafter referred to as Gouttaya.
In regards to claim 17, modified Athmanathan teaches The local learning system in the local Al device as claimed in claim 9, but fails to teach wherein the neuron statistic engine is connected to the local neural network, and includes a plurality of profiles, wherein a model structure of the local neural network is decided based on a selected profile from the profiles.
However Gouttaya teaches wherein the neuron statistic engine is connected to the local neural network, and includes a plurality of profiles, wherein a model structure of the local neural network is decided based on a selected profile from the profiles. (I. INTRODUCTION 6th and 9th paragraph - Mozer [4] proposed a neural network that predicts which zone in the smart home will become occupied within the next two seconds. The neural network used information upcoming from different sources like motion detectors, door status sensors, sound sensors, etc. The predictions are used to turn on the lights in the occupied zones before the user enters them. However, the approach supports only location prediction.  This paper proposes an approach that enables smart home to become more context-aware. It recommends personalized actions to be performed for the user according to a current context (turning on lights when enter to home, turning off TV when inhabitant left the living room, turning on the air conditioning when the weather is cold, etc…). The proposed approach decides which services should be executed in the current situation and disables other unused services in other home locations.  A. Collaborative Filtering systems - In the first method, a subset of users is chosen based on their similarity to the active user, and a weighted combination of their ratings is used to produce predictions for the current user. In contrast, model-based approaches induce predictive models based on the past ratings of all users [9]. C. Hybrid filtering systems - Several hybrid approaches are based on Collaborative Filtering, but also maintain a content-based profile for each user. V. EXPERIMENTATION - The application can be capable to automatically launch, for the user, the appropriate services according to his current context in any context of use and disables other unused services.  The information context in smart home environment can be defined using several parameters. In this study, we define the context of the user profile by: User Context = {P1= Time, P2= Localization, P3= temperature} P1: represents the current time of the day {1-6, 6-8, 8-10, 10-12,12-13, 13-14, 14-16, 16-18, 18-20, 20-22, 22-01} P2: indicates the current location of the user {kitchen, living room, bedroom, dining room} P3 indicates the daytime temperatures {cold, warm, hot} We define a smart home service by two parameters: The service identifier and the state of the service (ON/OFF). Where: Service-id: represents the name of a specific smart service: {Light, TV, air-conditioner, etc…} State represents the state of the service: {ON, OFF} The proposed system activates or deactivates the appropriate candidate solutions (TV, radio, air-conditioner, stores, and lighting) according to a given context.)
Athmanathan and Gouttaya are analogous art because they are in the same field of endeavor of artificial intelligence.  
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the local learning system of modified Athmanathan and the profiles of Gouttaya, in order to present the most relevant services to the user in response to any significant change of his context/profile. (Gouttaya Abstract)
In regards to claim 18, modified Athmanathan teaches The local learning system in the local Al device as claimed in claim 17, and Gouttaya teaches wherein the profiles imply different users, scenes, or computing resources. (V. EXPERIMENTATION - The application can be capable to automatically launch, for the user, the appropriate services according to his current context in any context of use and disables other unused services.  The information context in smart home environment can be defined using several parameters. In this study, we define the context of the user profile by: User Context = {P1= Time, P2= Localization, P3= temperature})
Athmanathan and Gouttaya are analogous art because they are in the same field of endeavor of artificial intelligence.
The same motivation to combine as claim 17 applies here.
In regards to claim 19, modified Athmanathan teaches The local learning system in the local Al device as claimed in claim 17, and Gouttaya teaches further comprising a classification engine connected to the neuron statistic engine, and designed to classify the raw input(s) to select a suitable profile for the local neural network. (IV. THE PROPOSED APPROACH - Our approach aims to integrate to the pervasivem recommender systems, the ability to predict the most useful services to be offered to the user in future contextual situations and this by exploiting the context history. This latter is extracted from past interactions between the user and Pervasive recommender systems.)
Athmanathan and Gouttaya are analogous art because they are in the same field of endeavor of artificial intelligence.
The same motivation to combine as claim 17 applies here.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS ANGEL PEREZ whose telephone number is (571)272-2361.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.A.P./Examiner, Art Unit 4193                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122